SHARE EXCHANGE AGREEMENT


SHARE EXCHANGE AGREEMENT, dated as of October 22, 2010 (this “Agreement”) by and
among STANDARD GOLD CORP., a Nevada corporation (“Standard Gold”), PHYTOMEDICAL
TECHNOLOGIES, INC., a Nevada corporation (the “Company”) and the persons listed
on Exhibit A annexed hereto, representing the holders of all of the issued and
outstanding securities of Standard Gold (the “Standard Gold Stockholders”).


WHEREAS, on October 21, 2010, the Board of Directors of the Company
adopted resolutions approving the Company’s acquisition of shares of Standard
Gold by means of a share exchange with the Standard Gold Stockholders, upon the
terms and conditions hereinafter set forth in this Agreement; and


WHEREAS, the aggregate number of shares of Standard Gold common stock, par value
$0.0001 per share (the “Standard Gold Common Stock”) owned by the Standard Gold
Stockholders set forth on Exhibit A constitute 100% of the issued and
outstanding securities of Standard Gold, on a fully diluted basis (collectively,
the “Standard Gold Shares”), and the Standard Gold Stockholders desire to sell
and transfer their Standard Gold Shares in exchange for newly-issued shares (the
“Company Shares”) of the Company’s common stock, par value $0.00001 per share
(the “Company Common Stock”) pursuant to the terms and conditions of this
Agreement (the “Share Exchange”) so that prior to the consummation of the
Financing and the Loan Conversion (each as hereinafter defined), the Company
Shares issued to the Standard Gold Stockholders shall constitute approximately
72% of the issued and outstanding shares of Common Stock of the Company
immediately after the closing of the transactions contemplated herein, without
giving effect to the consummation of the Financing and the Loan Conversion (as
defined below); and


WHEREAS, it is the intention of the parties that: (i) the Share Exchange shall
qualify as a tax-free reorganization under Section 368(a) (1) (B) of the
Internal Revenue Code of 1986, as amended (the “Code”); and (ii) the Share
Exchange shall qualify as a transaction in securities exempt from registration
or qualification under the Securities Act of 1933, as amended and in effect on
the date of this Agreement (the “Securities Act”); and


WHEREAS, as soon as practicable following the consummation of the
Share Exchange, and as a condition to its consummation, the Company shall have
received minimum subscriptions of an aggregate of $2,000,000.00 of its
securities pursuant to a self directed public offering of its securities
pursuant to the terms and conditions of a prospectus contained in its
registration statement (SEC No. 333-165883) (the “Registration Statement”) as
the same may be amended from time to time (the “Financing”).


NOW, THEREFORE, in consideration of the mutual terms, conditions and
other agreements set forth herein, the parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I


EXCHANGE OF STANDARD GOLD SHARES FOR COMPANY SHARES


Section 1.1                 The Share Exchange.  On the Closing Date (as
hereinafter defined) and upon the terms and subject to the conditions set forth
in this Agreement, each Standard Gold Stockholder shall (i) assign, transfer,
convey and deliver to the Company share certificates representing the Standard
Gold Shares owned by such Standard Gold Stockholder, resulting in the transfer
of all 28,205,199 Standard Gold Shares held by the Standard Gold Stockholders
immediately prior to the consummation of the Share Exchange, and which shall
constitute 100% of the issued and outstanding Standard Gold Shares. Each such
certificate so delivered shall be accompanied by a properly executed and
authenticated stock power. In consideration and exchange for the Standard Gold
Shares, the Company shall issue, transfer, convey and deliver to the Standard
Gold Stockholders an aggregate of 607,539,940 Company Shares, to be allocated
among the Standard Gold Stockholders as provided on Exhibit B (the “Company
Shares”), annexed hereto.


Section 1.2                 Closing and Actions at Closing. The closing of the
Share Exchange (the “Closing”) shall take place at 10:00 a.m. New York time on
the day the conditions to closing set forth in Articles V and VI herein have
been satisfied or waived, or at such other time and date as the parties hereto
shall agree in writing (the “Closing Date”), at the offices of Sierchio &
Company, LLP, 430 Park Avenue, Suite 702, New York, New York 10022, or at such
other place as the parties hereto may agree to in writing.


Section 1.3                 Taking of Necessary Action; Further Action. If, at
any time after the Closing, any further action is necessary or desirable to
carry out the purposes of this Agreement, the Standard Gold Stockholders,
Standard Gold and the Company (as applicable) will take all such lawful and
necessary action.


Section 1.4                 Officers of the Company at Closing Date. On the
Closing Date, Mr. Amit S. Dang, the Company’s sole officer, shall resign from
his positions as President and Chief Executive Officer and Chief Financial
Officer, and Daniel Bleak shall be appointed as the Company’s President and
Chief Executive Officer and Chief Financial Officer.


ARTICLE II


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents, warrants and agrees that all of the statements in the
following subsections of this Article II are true and complete as of the date
hereof. The disclosure schedule attached hereto as Schedules 2.2 through 2.19
(the “Company Disclosure Schedules”) are divided into sections that correspond
to the sections of this Article II. The Company Disclosure Schedules comprise
lists of all exceptions to the truth and accuracy in all material respects of,
and of all disclosures or descriptions required by, the representations and
warranties set forth in this Article II.
 
 
2

--------------------------------------------------------------------------------

 


Section 2.1                 Corporate Organization.


a.                 The Company is a corporation duly organized, validly existing
and in good standing under the laws of Nevada, and has all requisite corporate
power and authority to own its properties and assets and governmental licenses,
authorizations, consents and approvals to conduct its business as now conducted
and is duly qualified to do business and is in good standing in each
jurisdiction in which the nature of its activities makes such qualification and
being in good standing necessary, except where the failure to be so qualified
and in good standing will not have a Material Adverse Effect on the activities,
business, operations, properties, assets, condition or results of operation of
the Company. “Material Adverse Effect” means, when used with respect to the
Company, any event, occurrence, fact, condition, change or effect, which,
individually or in the aggregate, would reasonably be expected to be materially
adverse to the business, operations, properties, assets, condition (financial or
otherwise), or operating results of the Company, or materially impair the
ability of the Company to perform its obligations under this Agreement,
excluding any change, effect or circumstance resulting from (i) the
announcement, pendency or consummation of the transactions contemplated by this
Agreement, or (ii) changes in the United States securities markets generally.


b.                 Copies of the certificate of incorporation and by-laws of the
Company with all amendments thereto, as of the date hereof (the “Company Charter
Documents”), have been furnished to Standard Gold, and such copies are accurate
and complete as of the date hereof. The minute books of the Company contain the
minutes of all meetings of the Company’s Board and stockholders of the Company
from its date of incorporation to the date of this Agreement, and adequately
reflect all material actions taken by the Company’s Board and stockholders of
the Company. The Company is not in violation of any of the provisions of the
Company’s Charter Documents.


Section 2.2                 Capitalization of the Company.


a.                 The authorized capital stock of the Company consists of
2,001,000,000 shares: 2,000,000,000 shares are authorized as Common Stock, of
which 241,487,995 shares are, and will be, issued and outstanding immediately
prior to the Share Exchange, the Financing and the Loan Conversion, and
1,000,000 shares are authorized as preferred stock, of which no shares are
issued and outstanding.


b.                 All of the issued and outstanding shares of Common Stock of
the Company immediately prior to the Share Exchange are duly authorized, validly
issued, fully paid and non-assessable, have been issued in compliance with all
applicable federal and state securities laws and state corporate laws, and have
been issued free of preemptive rights of any security holder. Except with
respect to securities to be issued in connection with the Financing, the Loan
Conversion and to the Standard Gold Stockholders pursuant to the terms hereof,
or as otherwise described in Schedule 2.2(b) of the Company Disclosure
Schedules, as of the date of this Agreement there are no outstanding or
authorized options, warrants, agreements, commitments, conversion rights,
preemptive rights or other rights to subscribe for, purchase or otherwise
acquire or receive any shares of the Company’s capital stock, nor are there or
will there be any outstanding or authorized stock appreciation, phantom stock,
profit participation or similar rights, pre-emptive rights or rights of first
refusal with respect to the Company or any Company Common Stock, or any voting
trusts, proxies or other agreements, understandings or restrictions with respect
to the voting of the Company’s capital stock.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 2.3                 Subsidiaries and Equity Investments. Except as
described in Schedule 2.3 of the Company Disclosure Schedules, the Company does
not directly or indirectly own any capital stock or other securities of, or any
beneficial ownership interest in, or hold any equity or similar interest, or
have any investment in any corporation, limited liability company, partnership,
limited partnership, joint venture or other company, person or other entity
(each a “Person”).


Section 2.4                Authorization, Validity and Enforceability of
Agreements. The Company has all corporate power and authority to execute and
deliver this Agreement and all agreements, instruments and other documents to be
executed and delivered in connection with the transactions contemplated by this
Agreement (collectively, the “Transaction Documents”), to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and each of the Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary corporate action of the Company, and no other
corporate proceedings on the part of the Company are necessary to authorize this
Agreement or the Transaction Documents or to consummate the transactions
contemplated hereby and thereby. Each of this Agreement and the Transaction
Documents constitutes the valid and legally binding obligation of the Company
and is enforceable in accordance with its terms, except as such enforcement may
be limited by general equitable principles, or by bankruptcy, insolvency and
other similar laws affecting the enforcement of creditors’ rights generally. The
Company does not need to give any notice to, make any filings with, or obtain
any authorization, consent or approval of any Governmental Authority (defined
hereafter) or other Person in order for it to consummate the transactions
contemplated by this Agreement, other than filings that may be required or
permitted under states securities laws, the Securities Act and/or the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) resulting from the
issuance of the Company Shares or securities in connection with the Financing
and the Loan Conversion.


Section 2.5                 No Conflict or Violation. Neither the execution and
delivery of this Agreement or the Transaction Documents by the Company, nor the
consummation by the Company of the transactions contemplated hereby or thereby
will: (i) contravene, conflict with, or violate any provision of the Company
Charter Documents; (ii) violate any constitution, statute, regulation, rule,
Order (defined hereafter), ruling, charge or other restriction of any court or
other federal or national, state or provincial, municipal or local government,
governmental authority, regulatory or administrative agency, governmental
commission, department, board, bureau, agency or instrumentality, political
subdivision, commission, court, tribunal, official, arbitrator or arbitral body
(“Governmental Authority”) to which the Company was subject, (iii) conflict
with, result in a breach of, constitute a default (or an event or condition
which, with notice or lapse of time or both, would constitute a default) under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify or cancel, or require any notice under any agreement,
contract, lease, license, instrument or other arrangement to which the Company
is a party or by which it is bound, or to which any of its assets or properties
are subject; or (iv) result in or require the creation or imposition of any
lien, mortgage, pledge, deed of trust, hypothecation, security interest or other
encumbrance of any nature (each a “Lien”) upon or with respect to any of the
Company’s assets, including without limitation the Company Shares. For the
purposes of this Agreement “Order” shall mean any written order, writ, judgment,
injunction, subpoena, indictment, demand, decree, stipulation, determination or
award entered by or with any Governmental Authority.
 
 
4

--------------------------------------------------------------------------------

 


Section 2.6                 Litigation. Except as described in Schedule 2.6 of
the Company Disclosure Schedules, there is no action, suit, proceeding or
investigation (“Action”) pending or, to the knowledge of the Company, currently
threatened against the Company or any of its affiliates, that may affect the
validity of this Agreement or the Transaction Documents or the right of the
Company to enter into this Agreement and the Transaction Documents or to
consummate the transactions contemplated hereby or thereby. There is no Action
pending or, to the knowledge of the Company, currently threatened against the
Company or any of its affiliates, before any court or by or before any
Governmental Authority, nor is there any Order of any court or other
Governmental Authority against the Company or any of its affiliates. Neither the
Company nor any of its affiliates is a party or subject to the provisions of any
Order of any court or Governmental Authority. There is no Action by the Company
or any of its affiliates relating to the Company currently pending or which the
Company or any of its affiliates intends to initiate.


Section 2.7                 Compliance with Laws. The Company has been and is
in compliance with, and has not received any notice of any violation of any,
applicable law, Order, ordinance, regulation or rule of any kind whatsoever,
including without limitation the Securities Act, the Exchange Act, the
applicable rules and regulations of the Securities and Exchange Commission
(“SEC”) or the applicable securities laws and rules and regulations of any
state.


Section 2.8                  Financial Statements; SEC Reports.


a.                 The Company’s financial statements (the “Company Financial
Statements”) contained in its periodic reports filed with the SEC (the “SEC
Reports”) have been prepared in accordance with generally accepted accounting
principles applicable in the United States of America (“U.S. GAAP”) applied on a
consistent basis throughout the periods indicated, except that those Company
Financial Statements that are not audited do not contain all footnotes required
by U.S. GAAP. The Company Financial Statements fairly present the financial
condition and operating results of the Company as of the dates, and for the
periods, indicated therein, subject to normal year-end audit adjustments. Except
as set forth in the Company Financial Statements or as disclosed in Schedule
2.8(a) of the Company Disclosure Schedules, the Company has no material
liabilities (contingent or otherwise). The Company is not a guarantor or
indemnitor of any indebtedness of any other Person. The Company maintains a
standard system of accounting established and administered in accordance with
U.S. GAAP.
 
 
5

--------------------------------------------------------------------------------

 


b.                 Except as disclosed in Schedule 2.8(b) of the Company
Disclosure Schedules, since December 31, 2008, the Company has timely filed all
of its SEC Reports. Each of the SEC Reports, as the same may have been amended,
has complied in all material respects with the applicable provisions of the
Securities Act and the Exchange Act and/or regulations promulgated thereunder.


Section 2.9                  Books and Records. The books and records of the
Company are true, accurate and complete in all material respects.
 
Section 2.10              Employee Benefit Plans. Except as described in
Schedule 2.10 of the Company Disclosure Schedules, the Company does not have any
“Employee Benefit Plan” as defined in the U.S. Employee Retirement Income
Security Act of 1974 or similar plans under any applicable laws.


Section 2.11              Tax Returns, Payments and Elections. Except as
described in Schedule 2.11 of the Company Disclosure Schedules, the Company has
filed all Tax (as defined below) returns, statements, reports, declarations and
other forms and documents (including, without limitation, estimated tax returns
and reports and material information returns and reports) (“Tax Returns”)
required pursuant to applicable law to be filed with any Tax Authority (as
defined below). All such Tax Returns are accurate, complete and correct in all
material respects, and the Company has timely paid all Taxes due and adequate
provisions have been and are reflected in the Company’s Financial Statements for
all current taxes and other charges to which the Company is subject and which
are not currently due and payable. None of the Company’s federal income tax
returns have been audited by the Internal Revenue Service. The Company has no
knowledge of any additional assessments, adjustments or contingent tax liability
(whether federal or state) of any nature whatsoever, whether pending or
threatened against the Company for any period, nor of any basis for any such
assessment, adjustment or contingency. The Company has withheld or collected
from each payment made to each of its employees, if applicable, the amount of
all Taxes (including, without limitation, federal income taxes, state and local
income taxes and any applicable foreign taxes) required to be withheld or
collected therefrom, and has paid the same to the proper Tax Authority. For
purposes of this Agreement, the following terms have the following meanings:
“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means any and all
taxes including, without limitation, (x) any net income, alternative or add-on
minimum tax, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, value added, net worth, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property,
environmental or windfall profit tax, custom, duty or other tax, governmental
fee or other like assessment or charge of any kind whatsoever, together with any
interest or any penalty, addition to tax or additional amount imposed by any
United States, state, local or foreign Governmental Authority or regulatory body
responsible for the imposition of any such tax (domestic or foreign) (a “Tax
Authority”), (y) any liability for the payment of any amounts of the type
described in (x) as a result of being a member of an affiliated, consolidated,
combined or unitary group for any taxable period or as the result of being a
transferee or successor thereof, and (z) any liability for the payment of any
amounts of the type described in (x) or (y) as a result of any express or
implied obligation to indemnify any other Person.
 
 
6

--------------------------------------------------------------------------------

 


Section 2.12               No Liabilities or Obligations. Except as described in
Schedule 2.12 of the Company Disclosure Schedules, upon the Closing Date, the
Company will have no debt, liabilities or obligations of any kind whatsoever
other than (i) liabilities and obligations reflected in the Company Financial
Statements; (ii) accounts payable incurred in the ordinary course of business
since the date of the last balance sheet reflected in the Company Financial
Statements, none of which are material in nature or exceed $10,000, in the
aggregate; and (iii) liabilities and obligations with respect to the
transactions contemplated hereby and pursuant to the Financing.


Section 2.13               No Broker Fees. Except as described in Schedule
2.13 of the Company Disclosure Schedules, no brokers, finders or financial
advisory fees or commissions will be payable by or to the Company or any of its
affiliates with respect to the transactions contemplated by this Agreement.


Section 2.14               Duly Authorized. The issuance of the Company Shares
has been duly authorized and, upon delivery to the Standard Gold Stockholders of
certificates therefor in accordance with the terms of this Agreement, the
Company Shares will be validly issued in compliance with all applicable federal
and state securities and corporate laws, fully paid, and nonassessable, will
have the rights, preferences and privileges specified, will be free of
preemptive rights, and will be free and clear of all liens and restrictions,
other than liens created by the Standard Gold Stockholders and restrictions on
transfer imposed by this Agreement and any applicable securities laws and the
regulations and rules promulgated thereunder.


Section 2.15                Employees.


a.                 The Company does not have any employees.


b.                 Other than Amit S. Dang and Jeet S. Sidhu, the Company does
not have any officers or directors. No director or officer of the Company is a
party to, or is otherwise bound by, any contract (including any confidentiality,
non-competition or proprietary rights agreement) with any other person that in
any way adversely affects or will materially affect (i) the performance of his
duties as a director or officer of the Company, (ii) the ability of the Company
to conduct its business, or (iii) the ability of the Company to consummate the
transactions contemplated by this Agreement.


Section 2.16                Interested Party Transactions.

Except as described in Schedule 2.16 of the Company Disclosure Schedules, no
officer, director or principal stockholder of the Company or any affiliate or
“associate” (as such term is defined in Rule 405 as promulgated by the SEC under
the Securities Act) of any such Person, has or has had, either directly or
indirectly, (1) an interest in any Person which (a) furnishes or sells services
or products which are furnished or sold or are proposed to be furnished or sold
by the Company, or (b) purchases from or sells or furnishes to, or proposes to
purchase from, sell to or furnish the Company any goods or services; or (2) a
beneficial interest in any contract or agreement to which the Company is a party
or by which it may be bound or affected.
 
 
7

--------------------------------------------------------------------------------

 


Section 2.17              Intellectual Property. Schedule 2.17 of the
Company Disclosure Schedules sets forth a description of all of the Intellectual
Property, which the Company owns, uses or licenses in its activities as
presently conducted. For the purposes of this Agreement, “Intellectual Property”
means all industrial and intellectual property, including, without limitation,
all U.S. and non-U.S. patents, patent applications, patent rights, trademarks,
trademark applications, common law trademarks, Internet domain names, trade
names, service marks, service mark applications, common law service marks, and
the goodwill associated therewith, copyrights, in both published and unpublished
works, whether registered or unregistered, copyright applications, franchises,
licenses, know-how, trade secrets, technical data, designs, customer lists,
confidential and proprietary information, processes and formulae, all computer
software programs or applications, layouts, inventions, development tools and
all documentation and media constituting, describing or relating to the above,
including manuals, memoranda, and records, whether such intellectual property
has been created, applied for or obtained anywhere throughout the world.


Section 2.18              Shell Company. The Company is a “shell company” as
defined in Rule 405 as promulgated pursuant to the Securities Act (“Rule 405”).
 
Section 2.19              Scheduled Liabilities. Schedule 2.19 of the Company
Disclosure Schedules, sets forth a list and the estimated amount of all
liabilities of the Company to be paid or discharged at Closing.


Section 2.20              Disclosure. This Agreement, the schedules hereto and
any certificate attached hereto or delivered in accordance with the terms hereof
by or on behalf of the Company in connection with the transactions contemplated
by this Agreement, when taken together, do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements contained herein and/or therein not misleading.
 
ARTICLE III


REPRESENTATIONS AND WARRANTIES OF STANDARD GOLD


Standard Gold represents, warrants and agrees that all of the statements in the
following subsections of this Article III are true and complete as of the date
hereof. The disclosure schedules attached hereto as Schedules 3.2 through 3.19
(the “Standard Gold Disclosure Schedules”) are divided into sections that
correspond to the sections of this Article III. The Standard Gold Disclosure
Schedules comprise lists of all exceptions to the truth and accuracy in all
material respects of, and of all disclosures or descriptions required by, the
representations and warranties set forth in this Article III.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 3.1                  Corporate Organization.


a.                 Standard Gold is a corporation duly organized, validly
existing and in good standing under the laws of Nevada, and has all requisite
corporate power and authority to own its properties and assets and governmental
licenses, authorizations, consents and approvals to conduct its business as now
conducted and is duly qualified to do business and is in good standing in each
jurisdiction in which the nature of its activities makes such qualification and
being in good standing necessary, except where the failure to be so qualified
and in good standing will not have a Material Adverse Effect on the activities,
business, operations, properties, assets, condition or results of operation of
Standard Gold. “Material Adverse Effect” means, when used with respect to
Standard Gold, any event, occurrence, fact, condition, change or effect, which,
individually or in the aggregate, would reasonably be expected to be materially
adverse to the business, operations, properties, assets, condition (financial or
otherwise), or operating results of Standard Gold, or materially impair the
ability of Standard Gold to perform its obligations under this Agreement,
excluding any change, effect or circumstance resulting from (i) the
announcement, pendency or consummation of the transactions contemplated by this
Agreement, or (ii) changes in the United States securities markets generally.


b.                 Copies of the certificate of incorporation and by-laws of
Standard Gold with all amendments thereto, as of the date hereof (the “Standard
Gold Charter Documents”), have been furnished to the Company, and such copies
are accurate and complete as of the date hereof. The minute books of Standard
Gold are current as required by law, contain the minutes of all meetings of
Standard Gold’s Board and stockholders of Standard Gold from its date of
incorporation to the date of this Agreement, and adequately reflect all material
actions taken by Standard Gold’s Board and stockholders of Standard Gold.
Standard Gold is not in violation of any of the provisions of the Standard Gold
Charter Documents.


Section 3.2                  Capitalization.


a.                 The authorized capital stock of Standard Gold consists of
500,000,000 shares, $0.0001 par value per share, of which 28,205,199 shares are,
and will be, issued and outstanding immediately prior to the Share Exchange.


b.                All of the issued and outstanding shares of Standard Gold
Common Stock immediately prior to the Share Exchange are duly authorized,
validly issued, fully paid and non-assessable, have been issued in compliance
with all applicable federal and state securities laws and state corporate laws,
and have been issued free of preemptive rights of any security holder. Except as
otherwise described in Schedule 3.2(b) of the Standard Gold Disclosure
Schedules, as of the date of this Agreement there are no outstanding or
authorized options, warrants, agreements, commitments, conversion rights,
preemptive rights or other rights to subscribe for, purchase or otherwise
acquire or receive any shares of Standard Gold’s capital stock, nor are there or
will there be any outstanding or authorized stock appreciation, phantom stock,
profit participation or similar rights, pre-emptive rights or rights of first
refusal with respect to Standard Gold or any Standard Gold Common Stock, or
any voting trusts, proxies or other agreements, understandings or restrictions
with respect to the voting of Standard Gold’s capital stock.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 3.3                 Subsidiaries and Equity Investments. Standard Gold
does not, directly or indirectly, own any capital stock or other securities of,
or any beneficial ownership interest in, or hold any equity or similar interest,
or have any investment in any Person.


Section 3.4                 Authorization, Validity and Enforceability of
Agreements. Standard Gold has all corporate power and authority to execute and
deliver this Agreement and the Transaction Documents, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. Each of this Agreement and the Transaction Documents constitutes
the valid and legally binding obligation of Standard Gold and is enforceable in
accordance with its terms, except as such enforcement may be limited by general
equitable principles, or by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors rights generally. Standard Gold does not
need to give any notice to, make any filings with, or obtain any authorization,
consent or approval of any Governmental Authority or other Person in order for
it to consummate the transactions contemplated by this Agreement and the
Transaction Documents, other than filings that may be required under state
securities laws, the Securities Act and/or the Exchange Act resulting from the
transfer and exchange of the Standard Gold Shares. The execution and delivery of
this Agreement and the Transaction Documents by Standard Gold and the
consummation by Standard Gold of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary corporate action of Standard
Gold, and no other corporate proceedings on the part of Standard Gold are
necessary to authorize this Agreement and the Transaction Documents or to
consummate the transactions contemplated hereby or thereby.


Section 3.5                 No Conflict or Violation. Neither the execution and
delivery of this Agreement or the Transaction Documents by Standard Gold, nor
the consummation by Standard Gold of the transactions contemplated hereby or
thereby will: (i) contravene, conflict with or violate any provision of the
Standard Gold Charter Documents, (ii) violate any constitution, statute,
regulation, rule, Order, ruling, charge or other restriction of any Governmental
Authority to which Standard Gold is subject, (iii) conflict with, result in a
breach of, constitute a default (or an event or condition which, with or without
notice or lapse of time or both, would constitute a default), under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify or cancel, or require any notice under any agreement, contract, lease,
license, instrument or other arrangement to which Standard Gold is a party or by
which it is bound, or to which any of its assets is subject; or (iv) result in
or require the creation or imposition of any Lien of any nature upon or with
respect to any of Standard Gold’s assets.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 3.6                 Compliance with Laws and Other Instruments. Except
as would not have a Material Adverse Effect on Standard Gold and except as set
forth in Schedule 3.6 of the Standard Gold Disclosure Schedules, the business
and operations of Standard Gold have been and are being conducted in accordance
with all applicable federal, state and local laws, rules and regulations and all
applicable Orders, determinations and awards of all courts and other
Governmental Authorities. Except as would not have a Material Adverse Effect on
Standard Gold, Standard Gold is not, and is not alleged to be, in violation of,
or (with or without notice or lapse of time or both) in default under, or in
breach of, any term or provision of the Standard Gold Charter Documents or of
any indenture, loan or credit agreement, note, deed of trust, mortgage, security
agreement or other material agreement, lease, license or other instrument,
commitment, obligation or arrangement to which it is a party or by which any of
its properties, assets or rights are bound or affected. To the knowledge of
Standard Gold, no other party to any material contract, agreement, lease,
license, commitment, instrument or other obligation to which Standard Gold is a
party is (with or without notice or lapse of time or both) in default thereunder
or in breach of any term thereof. Standard Gold is not subject to any obligation
or restriction of any kind or character, nor is there, to the knowledge of
Standard Gold, any event or circumstance relating to Standard Gold that
materially and adversely affects in any way its business, properties, assets or
prospects or that would prevent or make burdensome their performance of or
compliance with all or any part of this Agreement or the Transaction Documents,
or the consummation of the transactions contemplated hereby or thereby.


Section 3.7                 Brokers’ Fees. Except as described in Schedule
3.7 of the Standard Gold Disclosure Schedules, no brokers, finders or financial
advisory fees or commissions will be payable by or to Standard Gold or any of
its affiliates with respect to the transactions contemplated by this Agreement.


Section 3.8                 Title to and Condition of Properties. Except as set
forth in Schedule 3.8 of the Standard Gold Disclosure Schedules, Standard Gold
owns or holds under valid leases or other rights to use all real property,
plants, machinery and equipment necessary for the conduct of its business as
presently conducted, except where the failure to own or hold such property,
plants, machinery and equipment would not have a Material Adverse Effect. To the
knowledge of Standard Gold, the material buildings, plants, machinery and
equipment necessary for the conduct of Standard Gold’s business as presently
conducted are structurally sound, are in good operating condition and repair and
are adequate for the uses to which they are being put, in each case, taken as a
whole, and none of such buildings, plants, machinery or equipment are in need of
maintenance or repairs, except for ordinary, routine maintenance and repairs
that are not material in nature or cost. Standard Gold further represents and
warrants that the closing of the transactions contemplated by the Agreement of
Conveyance, transfer and Assignment of Assents and Assumption of Obligations
dated as of January 30, 2010 by and among Bullfrog Holdings, Inc, NPX Metals,
inc. and Standard Gold (the “Assignment and Assumption Agreement”) has occurred
and that Standard Gold has satisfied in full its payment obligations thereunder,
including, but not limited to Section 1.2 thereof and that there have been and
there are no defaults by Standard Gold thereunder. Schedule 3.8 of the Standard
Gold Disclosure Schedules sets forth a complete list of all of the obligations
assumed by Standard Gold under the terms of the Assignment and Assumption
Agreement.


Section 3.9                 Absence of Undisclosed Liabilities. Except as set
forth in Schedule 3.9 of the Standard Gold Disclosure Schedules, Standard Gold
has no debt, obligation or liability (whether accrued, absolute, contingent,
liquidated or otherwise, whether due or to become due) arising out of any
transaction entered into at or prior to the Closing Date or any act or omission
at or prior to the Closing Date, except to the extent set forth on or reserved
against on the Unaudited Standard Gold Financial Statements (as hereinafter
defined). Standard Gold has not incurred any liabilities or obligations under
agreements entered into, except in the usual and ordinary course of business,
since August 31, 2010.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 3.10               Changes.


Standard Gold has not, since August 31, 2010:


a.                 Ordinary Course of Business. Entered into any transaction
with third parties other than in the usual and ordinary course of business,
except for this Agreement and the other documents to be entered into in
connection with the transactions contemplated by this Agreement;


b.                Adverse Changes. Suffered or experienced any change in, or
affecting, its condition (financial or otherwise), properties, assets,
liabilities, business, operations or results of operations other than changes,
events or conditions in the usual and ordinary course of their business, none of
which would have a Material Adverse Effect;


c.                 Loans. Made any loans or advances or extended credit to any
Person other than travel advances and reimbursement of expenses made to
employees, officers and directors in the ordinary course of business;


d.                Liens. Created or permitted to exist any material Lien on any
property or asset of Standard Gold, other than (a) Liens for taxes not yet
payable or in respect of which the validity thereof is being contested in good
faith by appropriate proceedings and for the payment of which the relevant party
has made adequate reserves; (b) Liens in respect of pledges or deposits under
workmen’s compensation laws or similar legislation, carriers, warehousemen,
mechanics, laborers and materialmen and similar Liens, if the obligations
secured by such Liens are not then delinquent or are being contested in good
faith by appropriate proceedings conducted and for the payment of which the
relevant party has made adequate reserves; (c) statutory Liens incidental to the
conduct of Standard Gold’s business which were not incurred in connection with
the borrowing of money or the obtaining of advances or credits and that do not
in the aggregate materially detract from the value of its property or materially
impair the use thereof in the operation of its business; and (d) Liens that
would not have a Material Adverse Effect;


e.                 Capital Stock. Issued, sold, disposed of or encumbered, or
authorized the issuance, sale, disposition or encumbrance of, or granted or
issued any option to acquire any shares of its capital stock or any other of
their securities or any equity security of any class of Standard Gold, or
altered the term of any of its outstanding securities or made any change in its
outstanding shares of capital stock or its capitalization, whether by reason of
reclassification, recapitalization, stock split, combination, exchange or
readjustment of shares, stock dividend or otherwise;


f.                 Dividends. Declared, set aside, made or paid any dividend or
other distribution to any of its stockholders;
 
 
12

--------------------------------------------------------------------------------

 
 
g.                Material Standard Gold Contracts. Terminated or modified any
or all agreements, contracts, arrangements, leases, commitments or otherwise, of
Standard Gold, of the type and nature that is required to be filed with the SEC
(each a “Material Standard Gold Contract”), except for termination upon
expiration in accordance with the terms thereof or as set forth in Schedule
3.10(g) of the Standard Gold Disclosure Schedules;


h.                Claims. Released, waived or cancelled any claims or rights
relating to or affecting Standard Gold in excess of $10,000 in the aggregate or
instituted or settled any Action involving in excess of $10,000 in the
aggregate;


i.                 Discharged Liabilities. Except as set forth in Schedule
3.10(i) of the Standard Gold Disclosure Schedules, paid, discharged or satisfied
any claim, obligation or liability in excess of $10,000 in the aggregate, except
for liabilities incurred prior to the date of this Agreement in the ordinary
course of business;


j.                 Indebtedness. Except as set forth in Schedule 3.10(j) of the
Standard Gold Disclosure Schedules, created, incurred, assumed or otherwise
become liable for any indebtedness in excess of $10,000 in the aggregate, other
than professional fees;


k.                 Guarantees. Guaranteed or endorsed any obligation or net
worth of any Person;


l.                  Acquisitions. Acquired the capital stock or other securities
or any ownership interest in, or substantially all of the assets of, any other
Person;


m.                Accounting. Changed its method of accounting or the accounting
principles or practices utilized in the preparation of the Unaudited Standard
Gold Financial Statements; or


n.                 Agreements. Except as set forth in Schedule 3.10(n) of the
Standard Gold Disclosure Schedules, entered into any agreement, or otherwise
obligating Standard Gold to do any of the foregoing.


Section 3.11                Material Standard Gold Contracts.
Standard Gold has made available to the Company, prior to the date of this
Agreement, true, correct and complete copies of each Material Standard Gold
Contract.


a.                 No Defaults. Each Material Standard Gold Contract is a valid
and binding agreement of Standard Gold and is in full force and effect. Except
as would not have a Material Adverse Effect, Standard Gold is not in breach or
default of any Material Standard Gold Contract to which it is a party and, to
the knowledge of Standard Gold, no other party to any Material Standard Gold
Contract is in breach or default thereof. Except as would not have a Material
Adverse Effect, no event has occurred or circumstance exists that (with or
without notice or lapse of time) would (a) contravene, conflict with or result
in a violation or breach of, or become a default or event of default under, any
provision of any Material Standard Gold Contract or (b) permit Standard Gold or
any other Person the right to declare a default or exercise any remedy under, or
to accelerate the maturity or performance of, or to cancel, terminate or modify
any Material Standard Gold Contract. Standard Gold has not received written
notice of the pending or threatened cancellation, revocation or termination of
any Material Standard Gold Contract to which it is a party. There are no
renegotiations of, or attempts to renegotiate, or outstanding rights to
renegotiate any material terms of any Material Standard Gold Contract.
 
 
13

--------------------------------------------------------------------------------

 


Section 3.12                Material Assets. The Unaudited Standard Gold
Financial Statements reflect the material properties and assets (real and
personal) owned or leased by Standard Gold.


Section 3.13               Litigation; Orders. There are no Actions pending or,
to the knowledge of Standard Gold, currently threatened against Standard Gold or
any of its affiliates, that may affect the validity of this Agreement or the
Transaction Documents or the right of Standard Gold to enter into this Agreement
and the Transaction Documents or to consummate the transactions contemplated
hereby or thereby. There are no Actions (whether federal, state, local or
foreign) pending or, to the knowledge of Standard Gold, threatened against or
affecting Standard Gold’s properties, assets, business or employees. To the
knowledge of Standard Gold, there are no facts that might result in or form the
basis for any such Action. Standard Gold is not subject to any Orders.


Section 3.14              Licenses; Permits. Except as would not have a
Material Adverse Effect and except as set forth in Schedule 3.14 of the Standard
Gold Disclosure Schedules, Standard Gold possesses from the appropriate
Governmental Authority, all licenses, permits, authorizations, approvals,
franchises and rights that are necessary for Standard Gold to engage in its
business as currently conducted and to permit it to own and use its properties
and assets in the manner in which it currently owns and uses such properties and
assets and as it contemplates owning and using such properties and assets
(collectively, “Standard Gold Permits”). Standard Gold has not received written
notice from any Governmental Authority or other Person that it is lacking any
license, permit, authorization, approval, franchise or right necessary for it to
engage in its business as currently conducted and to permit Standard Gold to own
and use its properties and assets in the manner in which it currently owns and
uses such properties and assets. Except as otherwise would not have a Material
Adverse Effect, the Standard Gold Permits are valid and in full force and
effect. Except as would not have a Material Adverse Effect, no event has
occurred or circumstance exists that may (with or without notice or lapse of
time): (a) constitute or result, directly or indirectly, in a violation of or a
failure to comply with any Standard Gold Permit; or (b) result, directly or
indirectly, in the revocation, withdrawal, suspension, cancellation or
termination of, or any modification to, any Standard Gold Permit. Standard Gold
has not received written notice from any Governmental Authority or any other
Person regarding: (a) any actual, alleged, possible or potential contravention
of any Standard Gold Permit; or (b) any actual, proposed, possible or potential
revocation, withdrawal, suspension, cancellation, termination of, or
modification to, any Standard Gold Permit. All applications required to have
been filed for the renewal of the Standard Gold Permits have been duly filed on
a timely basis with the appropriate Persons, and all other filings required to
have been made with respect to the Standard Gold Permits have been duly made on
a timely basis with the appropriate Persons, except as would not have a Material
Adverse Effect. All Standard Gold Permits are renewable by their terms or in the
ordinary course of business without the need to comply with any special
qualification procedures or to pay any amounts other than routine fees or
similar charges, all of which have, to the extent due, been duly paid.
 
 
14

--------------------------------------------------------------------------------

 


Section 3.15               Interested Party Transactions. Except as disclosed in
Schedule 3.15 of the Standard Gold Disclosure Schedules, no officer, director or
stockholder of Standard Gold or any affiliate or “associate” (as such term is
defined in Rule 405 promulgated by the SEC under the Securities Act) of any such
Person, have or have had, either directly or indirectly, (1) an interest in any
Person which (a) furnishes or sells services or products which are furnished or
sold or are proposed to be furnished or sold by Standard Gold, or (b) purchases
from or sells or furnishes to, or proposes to purchase from, sell to or furnish
Standard Gold any goods or services; or (2) a beneficial interest in any
contract or agreement to which Standard Gold is a party or by which it may be
bound or affected.


Section 3.16               Governmental Inquiries. Standard Gold has provided to
the Company a copy of each material written inspection report, questionnaire,
inquiry, demand or request for information received by Standard Gold from any
Governmental Authority, and Standard Gold’s response thereto, and each material
written statement, report or other document filed by Standard Gold with any
Governmental Authority.


Section 3.17               Intellectual Property. Except as set forth
in Schedule 3.17 of the Standard Gold Disclosure Schedules, Standard Gold does
not own, use or license any Intellectual Property in its business as presently
conducted. No Intellectual Property of Standard Gold has been or is now involved
in any dispute, opposition, invalidation or cancellation proceeding, and no such
action has been threatened. No Intellectual Property, wherever situated or
registered, of Standard Gold, to the knowledge of Standard Gold, is infringed,
or has been challenged or, to the knowledge of Standard Gold, threatened in any
way, and no Intellectual Property of Standard Gold, to the knowledge of Standard
Gold, interferes with the Intellectual Property of any other Person, and no
Intellectual Property of Standard Gold is alleged to infringe or interfere with
the Intellectual Property of any other Person. Except as would not have a
Material Adverse Effect, Standard Gold has not taken any action that would
result in the voiding or invalidation of any of its Intellectual Property.


Section 3.18               Stock Option Plans; Employee Benefits.


a.                 Standard Gold does not have any stock option plans providing
for the grant by Standard Gold of stock options to directors, officers or
employees.


b.                 Standard Gold does not have any employee benefit plans or
arrangements covering its present and former employees or providing benefits to
such persons in respect of services provided to Standard Gold.


c.                 Neither the consummation of the transactions contemplated
hereby alone, nor in combination with another event, with respect to each
director, officer, employee and consultant of Standard Gold, will result in (a)
any payment (including, without limitation, severance, unemployment compensation
or bonus payments) becoming due from Standard Gold (b) any increase in the
amount of compensation or benefits payable to any such individual or (c) any
acceleration of the vesting or timing of payment of compensation payable to any
such individual. No agreement, arrangement or other contract of Standard Gold
provides benefits or payments contingent upon, triggered by, or increased as a
result of a change in the ownership or effective control of Standard Gold.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 3.19                Environmental and Safety Matters. Except as set
forth in Schedule 3.19 of the Standard Gold Disclosure Schedules and except as
would not have a Material Adverse Effect:


a.                 Standard Gold has at all times been and is in compliance with
all Environmental Laws (as defined below) applicable to Standard Gold. There are
no Actions pending or threatened against Standard Gold alleging the violation of
any Environmental Law or environmental permit applicable to Standard Gold or
alleging that Standard Gold is potentially responsible for any environmental
site contamination. None of Standard Gold, its directors, officers, or employees
or Affiliates has received any written notice, or to their knowledge unwritten
notice, regarding any actual or alleged violation of Environmental Law, or any
liabilities or potential liabilities (whether accrued, absolute, contingent,
unliquidated or otherwise), including any investigatory, remedial or corrective
obligations, relating to any of them or its facilities arising under any
Environmental Law.


b.                Neither this Agreement nor the consummation of the
transactions contemplated by this Agreement shall impose any obligations to
notify or obtain the consent of any Governmental Authority or third Persons
under any law or other requirement relating to the environment, natural
resources, or public or employee health and safety or relating to the storage,
generation, use, handling, manufacture, processing, transportation, import,
export, treatment, release or disposal of any Hazardous Materials
(“Environmental Laws”) applicable to Standard Gold. “Hazardous Materials” means
any pollutant, contaminant, including asbestos and asbestos-containing
materials, hazardous waste, hazardous materials, hazardous substances,
petroleum, radioactive materials and polychlorinated biphenyls, all as defined
and regulated under any Environmental Law.
 
Section 3.20               Financial Statements. Standard Gold has
previously provided the Company with Standard Gold’s unaudited financial
statements for the period from inception to August 31, 2010, including, in each
case, the notes thereto (the “Unaudited Standard Gold Financial Statements”).The
Unaudited Standard Gold Financial Statements (a) are in accordance with the
books and records of Standard Gold ; (b) present fairly the financial condition
and the results of operations, changes in stockholder’s equity and cash flow of
Standard Gold for the periods therein specified; and (c) have been prepared in
accordance with U.S. GAAP applied on a consistent basis during the periods
concerned.


Section 3.21                Tax Returns, Payments and Elections. Standard Gold
has filed all Tax Returns, required pursuant to applicable law to be filed with
any Tax Authority. All such Tax Returns are accurate, complete and correct in
all material respects, and Standard Gold has timely paid all Taxes due and
adequate provisions have been and are reflected in the Unaudited Standard Gold
Financial Statements for all current taxes and other charges to which Standard
Gold is subject and which are not currently due and payable. None of Standard
Gold’s federal income tax returns have been audited by the Internal Revenue
Service. Standard Gold has no knowledge of any additional assessments,
adjustments or contingent tax liability (whether federal or state) of any nature
whatsoever, whether pending or threatened against Standard Gold for any period,
nor of any basis for any such assessment, adjustment or contingency. Standard
Gold has withheld or collected from each payment made to each of its employees,
if applicable, the amount of all Taxes (including, without limitation, federal
income taxes, state and local income taxes and any applicable foreign taxes)
required to be withheld or collected therefrom, and has paid the same to the
proper Tax Authority.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 3.22               Disclosure. This Agreement, the schedules hereto and
any certificate attached hereto or delivered in accordance with the terms hereof
by or on behalf of Standard Gold or the Standard Gold Stockholders in connection
with the transactions contemplated by this Agreement, when taken together, do
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements contained herein and/or
therein not misleading.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF THE STANDARD GOLD

STOCKHOLDERS


The Standard Gold Stockholders hereby represent and warrant, severally and not
jointly, as of the date hereof and with respect only to the Standard Gold Shares
owned by such Standard Gold Stockholder, to and for the benefit of the Company
as follows:


Section 4.1                 Authority.  Such Standard Gold Stockholder has the
right, power, authority and capacity to execute and deliver this Agreement and
each of the Transaction Documents to which such Standard Gold Stockholder is a
party, to consummate the transactions contemplated by this Agreement and each of
the Transaction Documents to which such Standard Gold Stockholder is a party,
and to perform such Standard Gold Stockholder’s obligations under this Agreement
and each of the Transaction Documents to which such Standard Gold Stockholder is
a party. This Agreement has been, and each of the Transaction Documents to which
such Standard Gold Stockholder is a party will be, duly and validly authorized
and approved, executed and delivered by such Standard Gold Stockholder. Assuming
this Agreement and the Transaction Documents have been duly and validly
authorized, executed and delivered by the parties thereto other than such
Standard Gold Stockholder, this Agreement and each of the Transaction Documents
to which such Standard Gold Stockholder is a party constitutes the legal, valid
and binding obligation of such Standard Gold Stockholder, enforceable against
such Standard Gold Stockholder in accordance with their respective terms, except
as such enforcement is limited by general equitable principles, or by
bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors rights generally.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 4.2               No Conflict. Neither the execution or delivery by such
Standard Gold Stockholder of this Agreement or any Transaction Document to which
such Standard Gold Stockholder is a party, nor the consummation or performance
by such Standard Gold Stockholder of the transactions contemplated hereby or
thereby will, directly or indirectly, (a) contravene, conflict with, or result
in a violation of any provision of the certificate of incorporation, by-laws or
other organizational documents of such Standard Gold Stockholder (if such
Standard Gold Stockholder is not a natural person); (b) contravene, conflict
with, constitute a default (or an event or condition which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
or acceleration of, any agreement or instrument to which such Standard Gold
Stockholder is a party or by which the properties or assets of the such Standard
Gold Stockholder are bound; or (c) contravene, conflict with, or result in a
violation of, any law or Order to which such Standard Gold Stockholder, or any
of the properties or assets of such Standard Gold Stockholder, may be subject.


Section 4.3                 Litigation. There is no pending Action against such
Standard Gold Stockholder that involves the Standard Gold Shares or that
challenges, or may have the effect of preventing, delaying or making illegal, or
otherwise interfering with, any of the transactions contemplated by this
Agreement and, to the knowledge of such Standard Gold Stockholder, no such
Action has been threatened, and no event or circumstance exists that is
reasonably likely to give rise to or serve as a basis for the commencement of
any such Action.


Section 4.4                Acknowledgment of Transfer Restrictions; Shell
Company. Such Standard Gold Stockholder understands and agrees that the Company
Shares to be issued pursuant to this Agreement have not been registered under
the Securities Act or the securities laws of any state and that the issuance of
the Company Shares is being effected in reliance upon an exemption from
registration afforded either under Section 4(2) of the Securities Act for
transactions by an issuer not involving a public offering or Regulation D
promulgated thereunder. Moreover, each Standard Gold Stockholder acknowledges
that the Company is a “shell company” as that term is defined in Rule 405 and
that as a consequence thereof, such Standard Gold Stockholder may be precluded
from selling or otherwise transferring his Company Shares in reliance upon Rule
144 as promulgated pursuant to the Securities Act under certain circumstances.


a.         Status. By its execution of this Agreement, such Standard
Gold Stockholder represents and warrants to the Company as indicated on Exhibit
C hereto, that it is (i) an “accredited investor,” as defined in Regulation D
promulgated under the Securities Act or (ii) is not a “U.S. person,” as defined
in Regulation D promulgated under the Securities Act; and, such Standard Gold
Stockholder understands that the Company Shares are being offered and sold to
such Standard Gold Stockholder in reliance upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
such Standard Gold Stockholder set forth in this Agreement, in order that the
Company may determine the applicability and availability of the exemptions from
registration of the Company Shares on which the Company is relying.


b.         Additional Representations and Warranties. Each Standard
Gold Stockholder further makes the representations and warranties to the Company
set forth on


Exhibit D.


Section 4.5                 Stock Legends. Each Standard Gold Stockholder hereby
agrees with the Company as follows:
 
 
18

--------------------------------------------------------------------------------

 
 
a.                 Securities Act Legend. The certificates evidencing the
Company Shares issued to such Standard Gold Stockholder will bear the following
legend:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS .


b.                 Other Legends. The certificates representing such Company
Shares, and each certificate issued in transfer thereof, will also bear any
other legend required under any applicable law, including, without limitation,
any state corporate and/or state securities laws or under the applicable federal
and provincial laws of Canada (the “Applicable Canadian Securities Laws”).


c.                 Opinion. Such Standard Gold Stockholder shall not transfer
any or all of the Company Shares pursuant to Rule 144, under the Securities Act
or absent an effective registration statement under the Securities Act and
applicable state securities law covering the disposition of the Company Shares,
without first providing the Company with an opinion of counsel (which counsel
and opinion are reasonably satisfactory to the Company) to the effect that such
transfer will be made in compliance with Rule 144, under the Securities Act or
will be exempt from the registration and the prospectus delivery requirements of
the Securities Act and the registration or qualification requirements of any
applicable state securities laws.


Section 4.6                  Ownership of Shares. Such Standard Gold Stockholder
is both the record and beneficial owner of the applicable Standard Gold Shares.
Such Standard Gold Stockholder is not the record or beneficial owner of any
other shares of Standard Gold. Such Standard Gold Stockholder has and shall
transfer at the Closing, good and marketable title to the Standard Gold Shares,
free and clear of all Liens, restrictions on transfer or adverse claims of any
nature whatsoever.


Section 4.7                 Pre-emptive Rights.  At Closing, such Standard Gold
Stockholder does not have any pre-emptive rights or any other rights to acquire
any shares of Standard Gold that have not been waived or exercised.
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE V


CONDITIONS PRECEDENT TO OBLIGATIONS OF STANDARD GOLD

AND THE STANDARD GOLD STOCKHOLDERS


The obligations of Standard Gold and the Standard Gold Stockholders to
consummate the transactions contemplated by this Agreement are subject to the
fulfillment, at or before the Closing Date, of the following conditions, any one
or more of which may be waived by Standard Gold and the Standard Gold
Stockholders at their sole discretion:


Section 5.1                Representations and Warranties of the
Company. All representations and warranties made by the Company in this
Agreement shall be true and correct in all material respects on and as of the
Closing Date, except insofar as the representations and warranties relate
expressly and solely to a particular date or period, in which case, subject to
the limitations applicable to the particular date or period, they will be true
and correct in all material respects on and as of the Closing Date with respect
to such date or period.


Section 5.2                Agreements and Covenants. The Company shall have
performed and complied in all material respects with all agreements and
covenants required by this Agreement to be performed or complied with on or
prior to the Closing Date.


Section 5.3                Consents and Approvals. All consents, waivers,
authorizations and approvals of any Governmental Authority and of any other
Person required in connection with the execution, delivery and performance of
this Agreement shall have been duly obtained and shall be in full force and
effect on the Closing Date.


Section 5.4                No Violation of Orders. No preliminary or permanent
injunction or other Order issued by any court or Governmental Authority, nor any
statute, rule, regulation, decree or executive order promulgated or enacted by
any Governmental Authority, which declares this Agreement invalid in any respect
or prevents the consummation of the transactions contemplated hereby, or which
materially and adversely affects the assets, properties, operations, prospects,
net income or financial condition of the Company, taken as a whole, shall be in
effect; and no action or proceeding before any court or Governmental Authority
shall have been instituted or threatened by any Governmental Authority, or by
any other Person which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.


Section 5.5                No Bankruptcy Proceedings. No proceeding in which
the Company shall be a debtor, defendant or party seeking an order for its own
relief or reorganization shall have been brought or be pending by or against the
Company or under any United States, state or foreign bankruptcy or insolvency
law.


Section 5.6                Applicable Exemption from Registration under the
Securities Act. Standard Gold shall be satisfied that the issuance of the
Company Shares to the Standard Gold Stockholders, in connection with the Share
Exchange, shall be exempt from registration pursuant to Section 4(2) of the
Securities Act, Regulation D promulgated under the Securities Act, or any other
applicable exemption therefrom.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 5.7                 Form 8-K. A final draft of a Current Report on Form
8-K, which discloses the Company’s entering into this Agreement, the
consummation of the Share Exchange, and which also includes all information
required to be reported with respect to a transaction in which a public “shell
company” ceases to be a “shell company” including, without limitation, the
information required pursuant to “Sections 2.01 - Completion of Acquisition or
Disposition of Assets” regardless of whether or not the Company ceases to be a
“shell company” (the “Super 8-K”), shall have been approved by Standard Gold,
the Company and their respective legal advisors, to be filed with the SEC within
four (4) business days after the Closing Date.


Section 5.8                Other Closing Documents. Standard Gold shall have
received such certificates, instruments and documents in confirmation of the
representations and warranties of the Company, the Company’s performance of its
obligations hereunder, and/or in furtherance of the transactions contemplated by
this Agreement as the Standard Gold Stockholders and/or their respective counsel
may reasonably request.


Section 5.9                 Financing. Pursuant to the terms and conditions of
the Financing, the Company shall have received minimum subscriptions for an
aggregate of $1,500,000 of its securities (the “Minimum Subscription Amount”).


Section 5.10               Loan Conversion. The outstanding principal balance of
and accrued and unpaid interest on, the Company’s promissory note dated March 2,
2010 in the principal amount of 1,067,527.40 (the “Rayat Note”), shall have been
converted as of the Closing Date into an aggregate of 40,000,000 shares of the
Company’s common stock, $0.00001 par value per share (the “Loan Conversion”).


Section 5.11               Shareholder Consent. The Company shall have
obtained and delivered the written consent of its shareholders owning more than
50% of the issued and outstanding shares of the Company’s Common Stock (the
“Shareholder Consent”) to the consummation of the SGC Acquisition and the change
of the Company’s name to a name to be determined by the Company’s Board of
Directors (the “Name Change”).


Section 5.12               Documents. The Company shall have caused the
following documents to be delivered to Standard Gold and the Standard Gold
Stockholders:  
 
a.                 share certificates evidencing the Company Shares registered
in the name of each Standard Gold Stockholder, as set forth on Exhibit B annexed
hereto; 


b.                a Secretary’s Certificate, dated the Closing Date, certifying
attached copies of (A) the Company Charter Documents, (B) the resolutions of the
Company’s Board approving this Agreement, the Transaction Documents and the
transactions contemplated hereby and thereby; and (C) the incumbency of each
authorized officer of the Company signing this Agreement and the Transaction
Documents to which the Company is a party;
 
 
21

--------------------------------------------------------------------------------

 

c.                 a Certificate of Good Standing of the Company dated not more
than five (5) business days prior to the Closing Date;


d.                 this Agreement and each of the Transaction Documents to which
the Company is a party, duly executed;


e.                 an Officer’s Certificate of the Company, dated the Closing
Date, certifying as to Sections 5.1, 5.2, 5.3, 5.4 and 5.5; and


f.                 such other documents as Standard Gold may reasonably request
for the purpose of (i) evidencing the accuracy of any representation or warranty
of the Company, (ii) evidencing the performance by the Company of, or the
compliance by the Company with, any covenant or obligation required to be
performed or complied with by the Company, (iii) evidencing the satisfaction of
any condition referred to in this Article V, or (iv) otherwise facilitating the
consummation of any of the transactions contemplated by this Agreement and the
Transaction Documents.


ARTICLE VI


CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY


The obligations of the Company to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, at or before the Closing Date, of
the following conditions, any one or more of which may be waived by the Company
in its sole discretion:


Section 6.1                Representations and Warranties of Standard Gold and
the Standard Gold Stockholders. All representations and warranties made by
Standard Gold and the Standard Gold Stockholders on behalf of themselves
individually, in this Agreement shall be true and correct on and as of the
Closing Date except insofar as the representation and warranties relate
expressly and solely to a particular date or period, in which case, subject to
the limitations applicable to the particular date or period, they will be true
and correct in all material respects on and as of the Closing Date with respect
to such date or period.


Section 6.2                Agreements and Covenants. Standard Gold and the
Standard Gold Stockholders shall have performed and complied in all material
respects with all agreements and covenants required by this Agreement to be
performed or complied with by each of them on or prior to the Closing Date.


Section 6.3                Consents and Approvals. All consents, waivers,
authorizations and approvals of any Governmental Authority and of any other
Person required in connection with the execution, delivery and performance of
this Agreement, shall have been duly obtained and shall be in full force and
effect on the Closing Date.
 
 
22

--------------------------------------------------------------------------------

 

Section 6.4                No Violation of Orders. No preliminary or permanent
injunction or other Order issued by any court or other Governmental Authority,
nor any statute, rule, regulation, decree or executive order promulgated or
enacted by any Governmental Authority that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
Standard Gold, taken as a whole, shall be in effect; and no action or proceeding
before any court or Governmental Authority shall have been instituted or
threatened by any Governmental Authority, or by any other Person which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.


Section 6.5                 No Bankruptcy Proceedings. No proceeding in which
Standard Gold shall be a debtor, defendant or party seeking an order for its own
relief or reorganization shall have been brought or be pending by or against
Standard Gold or under any United States, state or foreign bankruptcy or
insolvency law.


Section 6.6                 Applicable Exemption from Registration under the
Securities Act. The Company shall be satisfied that the issuance of the Company
Shares to the Standard Gold Stockholders, in connection with the Share Exchange,
shall be exempt from registration pursuant to Section 4(2) of the Securities
Act, Regulation D promulgated under the Securities Act, or any other applicable
exemption therefrom.


Section 6.7                 Form 8-K. A final draft of the Super 8-K shall have
been approved by Standard Gold, the Company and their respective legal advisors,
to be filed with the SEC within four (4) business days after the Closing Date.


Section 6.8                 Other Closing Documents. The Company shall have
received such certificates, instruments and documents in confirmation of the
representations and warranties of Standard Gold and the Standard Gold
Stockholders and the performance of Standard Gold’s and the Standard Gold
Stockholders’ respective obligations hereunder and/or in furtherance of the
transactions contemplated by this Agreement as the Company or its counsel may
reasonably request.


Section 6.9                  Financing. The Minimum Subscription Amount shall
have been received by the Company.
 
Section 6.10                Loan Conversion. The Loan Conversion or the Note
Payment shall have been consummated.
 
Section 6.11                Scheduled Liabilities. The Scheduled Liabilities
shall have been paid.
 
Section 6.12               Audited Financial Statements. Standard Gold shall
have delivered to the Company its audited financial statements for the period
from incorporation through August 31, 2010, which audited financial statements
shall not reflect any material changes (as determined solely by the Company”)
from the Unaudited Standard Gold Financial Statements.
 
 
23

--------------------------------------------------------------------------------

 

Section 6.13                Lock-Up Agreement. Each of the Standard
Gold Stockholders shall have executed and delivered to the Company the Lock-Up
Agreement attached hereto as Exhibit E.


Section 6.14                Shareholder Consent. The Shareholder Consent shall
have been delivered.


Section 6.15               Other Documents. Standard Gold and the Standard Gold
Stockholders shall have caused the following documents to be delivered to the
Company at the Closing:


a.                 share certificates evidencing the number of Standard Gold
Shares, along with executed share transfer forms transferring such Standard Gold
Shares to the Company;


b.                a Secretary’s Certificate, dated the Closing Date, certifying
attached copies of (A) the Standard Gold Charter Documents, (B) the resolutions
of Standard Gold’s Board approving this Agreement, the Transaction Documents and
the transactions contemplated hereby and thereby; and (C) the incumbency of each
authorized officer of Standard Gold signing this Agreement and the Transaction
Documents to which Standard Gold is a party;


c.                 a Certificate of Good Standing of Standard Gold dated not
more than five (5) business days prior to the Closing Date;


d.                 this Agreement and each of the Transaction Documents to which
Standard Gold and the Standard Gold Stockholders is a party, duly executed;


e.                 an Officer’s Certificate of Standard Gold, dated the Closing
Date, certifying as to Sections 6.1, 6.2, 6.3, 6.4 and 6.5; and


f.                 such other documents as the Company may reasonably request
for the purpose of (A) evidencing the accuracy of any of the representations and
warranties of the Standard Gold and the Standard Gold Stockholders , (B)
evidencing the performance of, or compliance by Standard Gold and the Standard
Gold Stockholders with, any covenant or obligation required to be performed or
complied with by Standard Gold and the Standard Gold Stockholders, as the case
may be, (C) evidencing the satisfaction of any condition referred to in this
Article VI, or (D) otherwise facilitating the consummation or performance of any
of the transactions contemplated by this Agreement and the other Transaction
Documents.


Section 6.16                No Claim Regarding Stock Ownership or Consideration.
There must not have been made or threatened by any Person, any claim asserting
that such Person (a) is the holder of, or has the right to acquire or to obtain
beneficial ownership of the Standard Gold Shares, or any other stock, voting,
equity, or ownership interest in, Standard Gold, or (b) is entitled to all or
any portion of the Company Shares.
 
 
24

--------------------------------------------------------------------------------

 
 
ARTICLE VII


ADDITIONAL AGREEMENTS


Section 7.1                 Post Effective Amendment. The Company shall file a
post effective amendment to the Registration Statement (the “PEA”) no later than
October 29, 2010. Standard Gold, and to the extent required, the Standard Gold
Stockholders, shall provide the Company with all necessary information regarding
Standard Gold’s activities, business, properties for inclusion in the PEA, on a
timely basis, as requested by the Company.


Section 7.2                  Use of Financing Proceeds. Anything herein to the
contrary notwithstanding, the Company may use a portion of the proceeds from the
Financing to pay the Scheduled Liabilities.


Section 7.3                  Termination; Termination Date.


a.           Termination. This Agreement may be terminated at any time (i) by
the mutual written consent of Standard Gold and the Company, (ii) by Standard
Gold in the event there is a breach by the Company of its representations,
warranties or covenants, which breach if curable, has not been cured within ten
(10) days after receipt by the Company of a written notice of such breach from
Standard Gold, or (iii) by Company in the event there is a breach by Standard
Gold of its representations, warranties or covenants, which breach if curable,
has not been cured within ten (10) days after receipt by Standard Gold of a
written notice of such breach from the Company; any termination pursuant to this
Section 7.3(a) shall be binding on and effective as to all of the Standard Gold
Stockholders.


b.           Termination Date. If the Closing shall not have been consummated on
or prior to December 31, 2010 (the “Termination Date”), this Agreement shall
terminate and be of no further force or effect.


Section 7.4                  Name Change. At the Closing or as soon thereafter
as is practicable, the Company will file an amendment to its articles of
incorporation with the Secretary of State of the State of Nevada effecting the
Name Change.


ARTICLE VIII


POST-CLOSING AGREEMENTS


Section 8.1                  Filing  of  the  Super  8-K.   The Super 8-K shall
be filed with the SEC within four (4) business days after the Closing Date.


Section 8.2                 SEC  Documents.  From and after the Closing Date, in
the event the SEC notifies the Company of its intent to review any SEC Report
filed prior to the Closing Date or the Company receives any oral or written
comments from the SEC with respect to any SEC Report filed prior to the Closing
Date, the Company shall promptly respond to any such oral or written comments.
 
 
25

--------------------------------------------------------------------------------

 


Section 8.3                 Public Disclosure. Unless otherwise permitted by
this Agreement, Standard Gold and the Company shall consult with each other
before issuing any press release or otherwise making any public statement or
making any other public (or non-confidential) disclosure (whether or not in
response to an inquiry) regarding the terms of this Agreement and the
transactions contemplated hereby, and neither shall issue any such press release
or make any such statement or disclosure without the prior approval of both the
Company and Standard Gold (which approval shall not be unreasonably withheld),
except as may be required by law or by obligations pursuant to any listing
agreement with any national securities exchange, or the Financial Industry
Regulatory Authority, as applicable, in which case the Company and/or Standard
Gold shall use its commercially reasonable efforts to consult with each other
before issuing such press release or making such public statement or disclosure.
Anything herein to the contrary notwithstanding, the parties hereto acknowledge
that a copy of this Agreement will be attached as an exhibit to the Super 8-K
and the PEA.


ARTICLE IX


MISCELLANEOUS PROVISIONS


Section
9.1                  Successors   and   Assigns.     This   Agreement   shall   inure   to   the
benefit of, and be binding upon, the parties hereto and their respective
successors and assigns; provided, however, that no party shall assign or
delegate any of the obligations created under this Agreement without the prior
written consent of the other parties.


Section 9.2                 Fees and Expenses. Except as otherwise expressly
provided in this Agreement, all legal and other fees, costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such fees, costs or expenses.


Section 9.3                 Notices. All notices and other communications given
or made pursuant hereto shall be in writing and shall be deemed to have been
given or made if in writing and delivered personally or sent by registered or
certified mail (postage prepaid, return receipt requested) or facsimile to the
parties at the following addresses:


If to Standard Gold or the Standard Gold Stockholders, to:


Standard Gold Corp.
3266 W Galveston Dr. Suite 107
Apache Junction, AZ 85120
Attention: President
Facsimile:       (480) 288-6532


 
26

--------------------------------------------------------------------------------

 


with copies, which shall not constitute notice, to:


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd  Floor
New York, NY  10006

Attention: Harvey Kesner, Esq.
Tel. No.: (212) 930-9700
Fax No.: (212) 930-9725


If to the Company, to:


PhytoMedical Technologies, Inc.
100 Overlook Drive, 2nd Floor
Princeton, New Jersey, 08540
Attention: President and Chief Executive Officer
Facsimile: (248) 671-0315


with copies, which shall not constitute notice, to:


Sierchio & Company, LLP
430 Park Avenue, Suite 702
New York, NY 10022
Attention: Joseph Sierchio, Esq.
Tel. No.: (212) 246-3030
Fax No.: (212) 246-3039


or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.3 are concerned unless such changed address shall have been given to
such other party hereto as provided in this Section 9.3.


Section 9.4                 Entire Agreement. This Agreement, together with
the exhibits hereto, represents the entire agreement and understanding of the
parties with reference to the transactions set forth herein and no
representations or warranties have been made in connection with this Agreement
other than those expressly set forth herein or in the exhibits, certificates and
other documents delivered in accordance herewith. This Agreement supersedes all
prior negotiations, discussions, correspondence, communications, understandings
and agreements between the parties relating to the subject matter of this
Agreement and all prior drafts of this Agreement, all of which are merged into
this Agreement. No prior drafts of this Agreement and no words or phrases from
any such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.


Section 9.5                 Severability. This Agreement shall be deemed
severable, and the invalidity or unenforceability of any term or provision
hereof shall not affect the validity or enforceability of this Agreement or of
any other term or provision hereof. Furthermore, in lieu of any such invalid or
unenforceable term or provision, the parties hereto intend that there shall be
added as a part of this Agreement a provision as similar in terms to such
invalid or unenforceable provision as may be possible so as to be valid and
enforceable.


 
27

--------------------------------------------------------------------------------

 


Section 9.6                 Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument. The exchange of
copies of this Agreement or amendments thereto and of signature pages by
facsimile transmission or by email transmission in portable digital format, or
similar format, shall constitute effective execution and delivery of such
instrument(s) as to the parties and may be used in lieu of the original
Agreement or amendment for all purposes. Signatures of the parties transmitted
by facsimile or by email transmission in portable digital format, or similar
format, shall be deemed to be their original signatures for all purposes.


Section 9.7                 Convenience of Forum; Consent to Jurisdiction. The
parties to this Agreement, acting for themselves and for their respective
successors and assigns, without regard to domicile, citizenship or residence,
hereby expressly and irrevocably elect as the sole judicial forum for the
adjudication of any matters arising under or in connection with this Agreement,
and consent and subject themselves to the jurisdiction of, the courts of the
State of New York located in County of New York, and/or the United States
District Court for the Southern District of New York, in respect of any matter
arising under this Agreement. Service of process, notices and demands of such
courts may be made upon any party to this Agreement by personal service at any
place where it may be found or giving notice to such party as provided in
Section 9.3.


Section 9.8                 Remedies Cumulative; Specific Performance. The
rights and remedies of the parties hereto shall be cumulative and not
alternative. The parties agree that, in the event of any breach or threatened
breach by any party to this Agreement of any covenant, obligation or other
provision set forth in this Agreement for the benefit of any other party to this
Agreement, such other party shall be entitled, in addition to any other remedy
that may be available to it, to: (i) a decree or order of specific performance
or mandamus to enforce the observance and performance of such covenant,
obligation or other provision; and (ii) an injunction restraining such breach or
threatened breach. The parties further agree that no Person shall be required to
obtain, furnish or post any bond or similar instrument in connection with or as
a condition to obtaining any remedy referred to in this Section 9.8, and the
parties irrevocably waive any right they may have to require the obtaining,
furnishing or posting of any such bond or similar instrument.


Section 9.9                  Governing Law.  This Agreement shall be governed by
and interpreted and enforced in accordance with the laws of the State of New
York without giving effect to the choice of law provisions thereof.


Section 9.10               Amendments and Waivers. Except as otherwise provided
herein, no amendment or waiver of any provision of this Agreement shall be valid
unless the same shall be in writing and signed by (i) the Company; (ii) Standard
Gold and (iii) a majority of the Standard Gold Stockholders. No waiver by any
party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.


 
28

--------------------------------------------------------------------------------

 


Section 9.11               Construction.


a.                  For purposes of this Agreement, whenever the context
requires: (i) the singular number shall include the plural, and vice versa; (ii)
the masculine gender shall include the feminine and neuter genders; (iii) the
feminine gender shall include the masculine and neuter genders; and (iv) the
neuter gender shall include the masculine and feminine genders.


b.                  Each of the parties hereto has been represented by legal
counsel except to the extent that such party has declined legal counsel.
Accordingly, the parties hereto agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in the construction or interpretation of this Agreement.


c.                  Except as otherwise indicated, all references in this
Agreement to “Sections,” “Schedules” and “Exhibits” are intended to refer to
Sections of this Agreement and Schedules and Exhibits to this Agreement.


[SIGNATURE PAGE FOLLOWS]


 
29

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


STANDARD GOLD  CORP.
       
By:
/s/ Joshua D. Bleak
       
Name:
Joshua D. Bleak
       
Title:
President
       
PHYTOMEDICAL  TECHNOLOGIES,  INC.
       
By:
/s/ AMIT S. DANG         
Name:
AMIT S. DANG         
Title:
CEO/President
 



[SIGNATURE  PAGE  FOR  STANDARD GOLD  STOCKHOLDERS  FOLLOWS
ON THE  NEXT  PAGE]


 
30

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


STANDARD GOLD STOCKHOLDERS:


Josie Mann
Darren Mann
Ethny Lindsay
Casa Madrid Holdings, Inc.
Joyce Lindsay
Rosalind Lindsay
Denis Corin
Oliver Lindsay
Johnathan Lindsay
Randall Reneau
Stefanus International Inc.
Daniel Bleak
Joshua Bleak
Floyd Bleak
Taylor Housser
Glynn Fisher
Anthony Huston
Sandra Corin
Kian Ehsan
Kristian Andresen
Theresa Grigg
Boucheron Investments
David Sidders
Lindsay Capital
Derrick Townsend
James Taylor
Cat Brokerage AG
Clifton Pinkard
Charna Fuchs
Michael & Jennifer Evans
New Paradigm Capital
Copper Eagle
Berlin Financial Corp.
NPX Metals, Inc.
Alan S. Honig C/F Harrison Honig UTMA/FL


 
31

--------------------------------------------------------------------------------

 


Alan S. Honig C/F Cameron Honig UTMA/FL
Alan S. Honig C/F Ryan Honig UTMA/FL
Alan S. Honig C/F Jacob Honig UTMA/FL
Sandor Capital Master Fund, L.P.
Barry Honig


BY:
/s/ John Lindsay
       
Name:
John Lindsay
   
Title:
Attorney in Fact for each of the Above named Standard Gold Shareholders



 
32

--------------------------------------------------------------------------------

 
 
EXHIBIT A


STANDARD GOLD STOCKHOLDERS


Name
 
Number of Standard
     
Gold Shares
           
Alan Lindsay
    1,211,774  
Josie Mann
    18,984  
Darren Mann
    151,874  
Ethny Lindsay
    1,898,426  
Casa Madrid Holdings, Inc.
    629,055  
Joyce Lindsay
    493,591  
Rosalind Lindsay
    75,937  
Denis Corin
    227,811  
Oliver Lindsay
    395,465  
Johnathan Lindsay
    1,378,437  
Randall Reneau
    227,811  
Stefanus International Inc.
    1,518,740  
Daniel Bleak
    1,869,948  
Joshua Bleak
    1,015,658  
Floyd Bleak
    265,780  
Taylor Housser
    113,906  
Glynn Fisher
    1,214,993  
Anthony Huston
    75,937  
Sandra Corin
    75,937  
Kian Ehsan
    75,937  
Kristian Andresen
    37,969  
Theresa Grigg
    45,562  
Boucheron Investments
    569,528  
David Sidders
    75,937  
Lindsay Capital Corp.
    1,404,835  
Derrick Townsend
    227,811  
James Taylor
    37,969  
Cat Brokerage AG
    75,937  
Clifton Pinkard
    3,037  
Charna Fuchs
    151,874  
Michael & Jennifer Evans
    22,781  
New Paradigm Capital
    759,370  
Copper Eagle, Inc.
    1,750,000  
Berlin Financial Corp.
    1,401,387  
NPX Metals, Inc.
    3,000,000  
Isaiah Capital Trust
    1,750,000  
Forte Investments Group, Inc.
    1,000,000  
Box Capital Corp.
    750,000  
Sandor Capital Master Fund, L.P.
    324,976  
Barry Honig
    1,857,010  
TOTAL
    28,181,984  



 
33

--------------------------------------------------------------------------------

 


EXHIBIT B


ALLOCATION OF COMPANY SHARES


Name
 
Number of
   
Number of
     
Standard Gold
   
Company
     
Shares
   
Shares
 
Alan Lindsay
    1,211,774       26,101,612  
Josie Mann
    18,984       408,915  
Darren Mann
    151,874       3,271,366  
Ethny Lindsay
    1,898,426       40,892,096  
Casa Madrid Holdings, Inc.
    629,055       13,549,845  
Joyce Lindsay
    493,591       10,631,950  
Rosalind Lindsay
    75,937       1,635,683  
Denis Corin
    227,811       4,907,049  
Oliver Lindsay
    395,465       8,518,316  
Johnathan Lindsay
    1,378,437       29,691,533  
Randall Reneau
    227,811       4,907,049  
Stefanus International Inc.
    1,518,740       32,713,660  
Daniel Bleak
    1,869,948       40,278,680  
Joshua Bleak
    1,015,658       21,877,273  
Floyd Bleak
    265,780       5,724,901  
Taylor Housser
    113,906       2,453,535  
Glynn Fisher
    1,214,993       26,170,949  
Anthony Huston
    75,937       1,635,683  
Sandra Corin
    75,937       1,635,683  
Kian Ehsan
    75,937       1,635,683  
Kristian Andresen
    37,969       817,852  
Theresa Grigg
    45,562       981,405  
Boucheron Investments
    569,528       12,267,633  
David Sidders
    75,937       1,635,683  
Lindsay Capital Corp.
    1,404,835       30,260,146  
Derrick Townsend
    227,811       4,907,049  
James Taylor
    37,969       817,852  
Cat Brokerage AG
    75,937       1,635,683  
Clifton Pinkard
    3,037       65,417  
Charna Fuchs
    151,874       3,271,366  
Michael & Jennifer Evans
    22,781       490,703  
New Paradigm Capital
    759,370       16,356,830  
Copper Eagle, Inc.
    1,750,000       37,695,000  
Berlin Financial Corp.
    1,401,387       30,185,876  
NPX Metals, Inc.
    3,000,000       64,620,000  
Isaiah Capital Trust
    1,750,000       37,695,000  
Forte Investments Group, Inc.
    1,000,000       21,540,000  
Box Capital Corp.
    750,000       16,155,000  
Sandor Capital Master Fund, L.P.
    324,976       6,999,983  
Barry Honig
    1,857,010       39,999,995  
TOTAL
    28,181,984       607,039,935                 26,101,612  



 
34

--------------------------------------------------------------------------------

 


EXHIBIT C


DEFINITION OF “ACCREDITED INVESTOR” AND “U.S. PERSON”


The term “accredited investor” means (PLEASE CHECK ALL APPLICABLE BOXES):


¨           A bank as defined in Section 3(a)(2) of the Securities Act, or a
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity; a broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934; an insurance company as defined in Section 2(13) of the
Securities Act; an investment company registered under the Investment Company
Act of 1940 (the “Investment Company Act”) or a business development company as
defined in Section 2(a)(48) of the Investment Company Act; a Small Business
Investment Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state, its political subdivisions or any agency
or instrumentality of a state or its political subdivisions for the benefit of
its employees, if such plan has total assets in excess of US $5,000,000; an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 (“ERISA”), if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of ERISA, which is either a bank, savings
and loan association, insurance company, or registered investment advisor, or if
the employee benefit plan has total assets in excess of US $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors.


¨           A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.


¨           An organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of US $5,000,000.


¨           A director or executive officer of the Company.


¨           A natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of his or her purchase exceeds US $1,000,000
(not including the value of their primary residence).


¨           A natural person who had an individual income in excess of US
$200,000 in each of the two most recent years or joint income with that person’s
spouse in excess of US $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year.


¨           A trust, with total assets in excess of US $5,000,000, not formed
for the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) (i.e., a
person who has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of the prospective
investment).


¨           Any entity in which all of the equity owners are accredited
investors.
 
 
35

--------------------------------------------------------------------------------

 
 
 
1.
The term “U.S. person” means:



 
i.
Any natural person resident in the United States;



 
ii.
Any partnership or corporation organized or incorporated under the laws of the
United States;



 
iii.
Any estate of which any executor or administrator is a U.S. person;



 
iv.
Any trust of which any trustee is a U.S. person;



 
v.
Any agency or branch of a foreign entity located in the United States;



 
vi.
Any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;



 
vii.
Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and



 
viii.
Any partnership or corporation if:



 
A.
Organized or incorporated under the laws of any foreign jurisdiction; and



 
B.
Formed by a U.S. person principally for the purpose of investing in securities
not registered under the Act, unless it is organized or incorporated, and owned,
by accredited investors (as defined in  Rule  501(a) of Regulation S) who are
not natural persons, estates or trusts.




 
2.
The following are not "U.S. persons":



 
i.
Any discretionary account or similar account (other than an estate or trust)
held for the benefit or account of a non-U.S. person by a dealer or other
professional fiduciary organized, incorporated, or (if an individual) resident
in the United States;



 
ii.
Any estate of which any professional fiduciary acting as executor or
administrator is a U.S. person if:



 
A.
An executor or administrator of the estate who is not a U.S. person has sole or
shared investment discretion with respect to the assets of the estate; and



 
B.
The estate is governed by foreign law;



 
iii.
Any trust of which any professional fiduciary acting as trustee is a U.S.
person, if a trustee who is not a U.S. person has sole or shared investment
discretion with respect to the trust assets, and no beneficiary of the trust
(and no settlor if the trust is revocable) is a U.S. person;



 
36

--------------------------------------------------------------------------------

 


 
iv.
An employee benefit plan established and administered in accordance with the law
of a country other than the United States and customary practices and
documentation of such country;




 
v.
Any agency or branch of a U.S. person located outside the United States if:




 
A.
The agency or branch operates for valid business reasons; and




 
B.
The agency or branch is engaged in the business of insurance or banking and is
subject to substantive insurance or banking regulation, respectively, in the
jurisdiction where located; and



 
vi.
The International Monetary Fund, the International Bank for Reconstruction and
Development, the Inter-American Development Bank, the Asian Development Bank,
the African Development Bank, the United Nations, and their agencies, affiliates
and pension plans, and any other similar international organizations, their
agencies, affiliates and pension plans.



b.
United States. "United States" means the United States of America, its
territories and possessions, any State of the United States, and the District of
Columbia.



STANDARD GOLD STOCKHOLDER:


Name:
John Lindsay
       
By:
/s/ John Lindsay
 



Name:


Title:   Attorney in Fact


 
37

--------------------------------------------------------------------------------

 


EXHIBIT D


ADDITIONAL STANDARD GOLD STOCKHOLDER REPRESENTATIONS


[___________________________]1 further represents and warrants to the Company as
follows:


1.           Such person or entity qualifies as an Accredited Investor on the
basis set forth on Exhibit C to this Agreement.


2.           If such person is not a “US Person” such person represents and
acknowledges that the Company Shares have not been offered to it in the United
States and the individuals making the decision to purchase the Company Shares
and executing and delivering this Agreement on its behalf of were not in the
United States when the decision was made and this Agreement was executed and
delivered; all offers and sales of the Company Shares shall be made in
compliance with all applicable laws of any applicable jurisdiction and,
particularly, in accordance with Rules 903 and 904, as applicable, of Regulation
S or pursuant to registration of the Company Shares under the Securities Act or
pursuant to an exemption from registration; it will not engage in any activity
for the purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for any of the Company Shares and,
neither such person or entity nor any of its affiliates will directly or
indirectly maintain any short position, purchase or sell put or call options or
otherwise engage in any hedging activities in any of the Company Shares or any
other securities of the Company until after the end of the Distribution
Compliance Period (as defined in Regulation S), and acknowledges that such
activities are prohibited by Regulation S.


3.           If such Standard Gold Stockholder is a resident of the provinces of
Alberta, British Columbia, or Ontario, such person or entity understands that it
is purchasing the Company Shares pursuant to certain exemptions from the
registration and prospectus requirements of applicable securities legislation in
Canada afforded by, without limitation, prospectus delivery requirements of the
Applicable Canadian Securities Laws afforded by  Section 2.13 of the “National
Instrument 45-106 Prospectus and Registration Exemptions” and, as a consequence,
(A) certain rights, remedies and protections under securities legislation will
not be available to Standard Gold in connection with the acquisition of the
Company Shares; (B) Standard Gold may not receive information that would
otherwise be required to be provided to it under Applicable Canadian Securities
Laws; (C) Company is relieved from certain obligations that would otherwise
apply under securities legislation; and (D) resale of the Company Shares may be
further restricted pursuant to Applicable Canadian Securities Laws.



--------------------------------------------------------------------------------

1  Insert Name of Standard Gold Stockholder


 
 

--------------------------------------------------------------------------------

 
 
4.           Such person or entity has sufficient knowledge and experience in
finance, securities, investments and other business matters to be able to
protect such shareholder’s interests in connection with the transactions
contemplated by this Agreement.


5.           Such person or entity has consulted, to the extent that it has
deemed necessary, with its tax, legal, accounting and financial advisors
concerning its investment in Company Shares.


6.           Such person or entity understands the various risks of an
investment in Company Shares and can afford to bear such risks for an indefinite
period of time, including, without limitation, the risk of losing its entire
investment in Company Shares.


7.           Such person or entity has had access to the Company’s SEC Reports.


8.           Such person or entity has been furnished during the course of the
transactions contemplated by this Agreement with all other public information
regarding the Company that such person or entity has requested and all such
public information is sufficient for such person or entity to evaluate the risks
of investing in Company Shares.


9.           Such person or entity has been afforded the opportunity to ask
questions of and receive answers concerning the Company and the terms and
conditions of the issuance of Company Shares.


10.         Such person or entity is not relying on any representations and
warranties concerning the Company made by the Company or any officer, employee
or agent of the Company, other than those contained in the Agreement.


11.         Such person or entity is acquiring Company Shares for such person’s
or entity’s, as the case may be, own account, for investment and not for
distribution or resale to others.


12.         Such person or entity will not sell or otherwise transfer Company
Shares, unless either (a) the transfer of such securities is registered under
the Securities Act or (b) an exemption from registration of such securities is
available, or otherwise than pursuant to all applicable laws, including,
Applicable Canadian Securities Laws.


13.         Such person or entity understands and acknowledges that the Company
is under no obligation, or intention, to register Company Shares for sale under
the Securities Act.


14.         Such person or entity consents to the placement of a legend on any
certificate or other document evidencing Company Shares substantially in the
form set forth in Section 4.5(a) hereof and as otherwise required by applicable
laws.


 
2

--------------------------------------------------------------------------------

 
 
15.           Such person or entity represents that the address of such person
set forth in Exhibit A to this Agreement is the principal residence if he is an
individual or its principal business address if it is a corporation or other
entity.


16.           Such person or entity understands and acknowledges that Company
Shares have not been recommended by any federal or state securities commission
or regulatory authority, that the foregoing authorities have not confirmed the
accuracy or determined the adequacy of any information concerning the Company
that has been supplied to such person or entity and that any representation to
the contrary is a criminal offense.


17.           Such person or entity acknowledges that the representations,
warranties and agreements made by such person or entity herein shall survive the
execution and delivery of this Agreement and the purchase of Company Shares.


STANDARD GOLD STOCKHOLDER:
     
Name:
John Lindsay
       
By:
/s/ John Lindsay
       
Name:
         
Title:
Attorney in Fact
 



 
3

--------------------------------------------------------------------------------

 


Exhibit E


LOCK-UP AGREEMENT


THIS LOCK-UP AGREEMENT (the "Agreement") is made and entered into as of <>, 2010
by and among PhytoMedical Technologies, Inc. a Nevada corporation (the
“Company”) and each of the other signatories hereto (individually a “Holder” and
collectively, the “Holder”).


Capitalized terms used and not defined herein shall have the meanings ascribed
to them in that certain Share Exchange Agreement (defined below).


RECITALS


WHEREAS, the Holders collectively own all of the issued and outstanding shares
of Standard Gold Corp., a Nevada corporation (the “SGC”);


WHEREAS, the Holders, the Company and SGC are parties to a Share
Exchange Agreement dated as of October 22, 2010 (the “Share Exchange Agreement”)
pursuant to which the Company is acquiring 100% of the outstanding shares of the
capital stock of SGC in exchange for shares of the Company's common stock, par
value $0.0001 per share (“Company Common Stock”), and certain other parties
named therein;


WHEREAS, upon consummation of the transactions contemplated by the
Share Exchange Agreement, each of the Holders is to receive the number of shares
(the “Exchange Shares”) of the Company Common Stock set forth on Exhibit B to
the Share Exchange Agreement; and


WHEREAS, as a material inducement for the parties to enter into the
Share Exchange Agreement and as a condition to the parties' respective
obligations to close under the Share Exchange Agreement, each of the Holders and
the Company have agreed to execute and deliver to the Company this Agreement.


NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants contained herein, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.     Representations and Warranties. Each of the parties hereto, by their
respective execution and delivery of this Agreement, hereby represents and
warrants to the others and to all third party beneficiaries of this Agreement
that (a) such party has the full right, capacity and authority to enter into,
deliver and perform its respective obligations under this Agreement, (b) this
Agreement has been duly executed and delivered by such party and is the binding
and enforceable obligation of such party, enforceable against such party in
accordance with the terms of this Agreement and (c) the execution, delivery and
performance of such party’s obligations under this Agreement will not conflict
with or breach the terms of any other agreement, contract, commitment or
understanding to which such party is a party or to which the assets or
securities of such party are bound.


 
 

--------------------------------------------------------------------------------

 
 
Each of the Holders has independently evaluated the merits of its decision to
enter into and deliver this Agreement, and each such Holder confirms that it has
not relied on the advice of the Company or any other person.


2.          Beneficial Ownership. Holder hereby represents and warrants that
upon consummation of the transactions contemplated by the Share Exchange
Agreement and the issuance to such holder of the number of Exchange Shares set
forth opposite such Holder’s name on Exhibit B to the Share Exchange Agreement,
such holder will be the beneficially owner (as determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder) only to the Holder’s Shares (as defined
below) and does not possess any economic or derivative interest in any other
securities of the Company. For purposes of this Agreement the shares of Company
Common Stock beneficially owned by the Holder or which the Holder has the
contractual right to acquire after the date hereof are collectively referred to
as the “Holder’s Shares,” which term also shall include any shares of Company
Common Stock or securities convertible into or exchangeable for Common Stock
acquired by the Holder after the date hereof (i) upon any stock split,
recapitalization or reorganization and (ii) in any non-public transaction from
another holder of Company Common Stock as of the date of this Agreement.


3.          Lock-Up


(a)  Except as otherwise expressly provided herein, and subject to any other
restrictions prohibiting the offer, sale or transfer of the Holder’s Shares
under applicable United States federal or state securities laws, rules and
regulations (collectively, the “Regulations”), each Holder irrevocably agrees
that:


(i)   For a period of one year commencing on the Closing Date (the “Lock-Up
Period "), the Holder will not offer, pledge, encumber, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase or otherwise transfer or
dispose of, directly or indirectly, or announce the offering of, any of the
Shares (including any securities convertible into, or exchangeable for, or
representing the rights to receive, Common Stock) or engage in any Short Sales
(as defined below) with respect to any security of the Company (collectively,
the “Lock-Up Restrictions”); and


(ii)  Upon the expiration of the Lock-Up Period, all of the Lock-Up Restrictions
shall expire in their entirety, subject to the Regulations.


(b)  Each Holder agrees and acknowledges that the Company may (i) imprint an
appropriate legend describing the terms of this Agreement on each stock
certificate representing the Holder’s Shares, (ii) place a stop order with the
Company's transfer agent on all Holder’s Shares, including those which are
covered by a registration statement filed under the Securities Act and (iii)
notify its transfer agent in writing of the stop order and the restrictions on
the Holder’s Shares and direct the transfer agent not to process any attempts by
the Holder to resell or transfer any Holder’s Shares except in compliance with
this Agreement.


 
2

--------------------------------------------------------------------------------

 
 
(c) The resale restrictions set forth in this Agreement shall be in addition to
all other restrictions on transfer imposed by applicable United States and state
securities laws, rules and regulations.


4.          Certain Permitted Transfers. Notwithstanding anything contained in
this Agreement, the Holder may transfer its Shares to its affiliates, spouse and
lineal descendants for estate planning purposes, at such value as determined by
the Holder to be appropriate, or, subject to compliance with all applicable
securities laws and pursuant to an exemption from the registration requirements
of the Securities Act of 1933, as amended, in each case as evidenced by an
opinion of counsel acceptable to the Company, and the prior written consent of
the Company, to an unaffiliated third party (individually, a “Transferee”)
provided that the Transferee (or the legal representative of the Transferee)
executes an agreement to be bound by all of the terms and conditions of this
Agreement in connection with the resale of any Shares, in form and substance
reasonably satisfactory to and to be executed by the Company. Further, Holder
shall be permitted to pledge, encumber, or create a security interest in any or
all of the hares to secure the payment or performance of indebtedness and other
obligations of the Company to bona fide commercial lending institutions.


5.          Termination of Agreement upon Certain Events. In the event of: (a) a
completed tender offer to purchase all or substantially all of the Company’s
issued and outstanding securities or (b) a merger, consolidation or other
reorganization of the Company with or into an unaffiliated entity that results
in a subsequent change in control of the Company, then this Agreement shall
terminate as of the closing of such event and the Shares restricted pursuant
hereto shall be released from such restrictions.


6.          Rights of Holder. Except to the extent provided in this Agreement or
any other agreements between the parties hereto, the Holder shall be entitled to
exercise its beneficial rights of ownership over the Shares, including the right
to vote the Holder’s Shares for any and all purposes.


7.          No Registration Rights. Each Holder acknowledges that the Company
has not and will not register any or all of the Exchange Shares prior to the
expiration of the Lock-Up Period.


8.          Remedies. The Company shall have the right to specifically enforce
all of the obligations of the Holder under this Agreement (without posting a
bond or other security), in addition to recovering damages by reason of any
breach of any provision of this Agreement and to exercise all other rights
granted by law. Furthermore, the Holder recognizes that if it fails to perform,
observe, or discharge any of its obligations under this Agreement, any remedy at
law may prove to be inadequate relief to the Company. Therefore, the Holder
agrees that the Company shall be entitled to seek temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages and without posting a bond or other security. If the Company prevails in
an action to enforce this Agreement, it shall be entitled to receive from the
Holder reimbursement for all fees and expenses incurred in connection therewith,
including reasonable fees of counsel.


 
3

--------------------------------------------------------------------------------

 
 
9.          Further Assurances. Each of the Holders and the Company shall take
all such actions reasonably necessary to effectuate the terms and conditions of
this Agreement.


10.        Third-Party Beneficiaries. The Holder and the Company acknowledge and
agree that this Agreement is entered into for the benefit of and is enforceable
by the Company and each holder of the Company's securities and their successors
and assigns.


11.        No Additional Fees/Payment. Other than the consideration specifically
referenced herein, the parties hereto agree that no fee, payment or additional
consideration in any form has been or will be paid to the Holder in connection
with this Agreement.


12.        Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been given or made if in
writing and delivered personally or sent by registered or certified mail
(postage prepaid, return receipt requested) or facsimile to the parties at the
following addresses:


If to a Holder, to the address set forth on the Signature Page hereof for such
Holder.


C/o Standard Gold Corp.
Standard Gold Corp.
3266 W Galveston Dr. Suite 107
Apache Junction, AZ 85120
Attention: President
Facsimile:          (480) 288-6532


If to the Company, to:


PhytoMedical Technologies, Inc.
100 Overlook Drive, 2nd Floor
Princeton, New Jersey, 08540

Attention: President and Chief Executive Officer
Facsimile: (248) 671-0315


or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 12 are concerned unless such changed address shall have been given to
such other party hereto as provided in this Section 12.


13.        Entire Agreement. This Agreement and the Share Exchange Agreement
sets forth the entire understanding of the parties hereto with respect to the
subject matter hereof, and may not be amended except by a written instrument
executed by the parties hereto.


 
4

--------------------------------------------------------------------------------

 
 
14.        Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.


15.       Severability This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.


16.      Governing Law. This Agreement shall be governed by and interpreted and
enforced in accordance with the laws of the State of New York without giving
effect to the choice of law provisions thereof. The parties to this Agreement,
acting for themselves and for their respective successors and assigns, without
regard to domicile, citizenship or residence, hereby expressly and irrevocably
elect as the sole judicial forum for the adjudication of any matters arising
under or in connection with this Agreement, and consent and subject themselves
to the jurisdiction of, the courts of the State of New York located in County of
New York, and/or the United States District Court for the Southern District of
New York, in respect of any matter arising under this Agreement. Service of
process, notices and demands of such courts may be made upon any party to this
Agreement by personal service at any place where it may be found or giving
notice to such party as provided in Section 16.


[SIGNATURE PAGEFOLLOWS]


 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the day and year first above written.


PHYTOMEDICAL TECHNOLOGIES, INC.
     
By:
         
Name:
         
Title:
         
HOLDER:
       
Name:
         
By:
         
Name:
         
Title:
   



Address For Notices Pursuant to Section 12 of this Agreement:
                       



Facsimile:
   



Email Address:
   



 
6

--------------------------------------------------------------------------------

 
 